Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et al., US Patent Application (20160166146), hereinafter “Sarkar” and Hansen US Patent Application (20140002349), hereinafter “Hansen”.

Regarding claim 1 Sarkar teaches an eye tracking apparatus comprising: a light source module comprising a light source and a scanning mirror, an eye-tracking system that is suitable for mounting on the frame of a pair of eye glasses. The system includes a laser, a two-dimensional scanning mirror, [Sarkar para 0068];
the light source being configured to provide light toward an eye region of a user while a direction of the light is changed at intervals of a predetermined time period under control of the scanning mirror the scanning mirror includes an optical element that converts the input signal into a light pattern, such a dot or cross, on the eye [Sarkar para 0019] When input signal 116 is aligned with this point, the angular positions of scanner 202 within transmit module 102 are indicative of the location of this point of maximum reflection within scan region 122, which is indicative of the corneal vector for the eye. [Sarkar para 0048]; and 
Sarkar does not explicitly teach but Hansen teaches a dynamic vision sensor (DVS) camera module configured to generate an image based on a variation in an amount of light reflected from the eye region of the user. The image can be recorded with a camera, e.g. a video camera of the CCD type such as a so-called web-camera which is frequently preinstalled in a laptop computer. The speed of the camera must be sufficiently high to capture movements of the reflective object such as the eyeball of a human being. Other types of cameras, Dynamic Vision Sensors (DVS) or 2D sensors or 3D sensors (see e.g. http://siliconretina.ini.uzh.ch) can also be used, mutatis mutandis. In case a conventional camera is used, a sequence of images is output, i.e. a sequence of frames of pixel intensity values. In case a Dynamic Vision Sensor is used, a sequence of (2D) events representing changes in intensity is output. [Hansen para 0019]

Sarkar discloses a system for tracking eye location is disclosed. Systems in accordance with the present invention include a scanner for sweeping a first optical signal across the surface of an eye, a detector for detecting a second optical signal reflected from the eye, and a detection circuit for determining a maximum intensity in the second optical signal. In operation, the scanner sweeps the first optical signal over the surface of the eye while the detection circuitry determines a plurality of intensity maxima in the second optical signal. The time between the intensity maxima during the sweep is indicative of the location of the cornea within the eye surface
Hansen discloses a method of filtering glints by processing an image of a user's cornea to obtain coordinates of desired glints from a configuration of light sources, comprising processing an image, in a first image space, of a user's cornea to determine coordinates of respective multiple positions of glints; and iteratively: selecting from the coordinates a first and a second set of coordinates; computing from the first set of coordinates a transformation that transforms the first set of coordinates into first coordinates of a predetermined spatial configuration; and testing whether the transformation transforms also the second set into positions that match second positions of the predetermined configuration. The coordinates of the desired glints are 
Prior to the effective date of the invention, it would have been obvious to one of skill in the art to combine the teachings of Sarkar and Hansen.   Hansen improves Sarkar’s eye tracking system by using sensors and cameras which can take images of the surface of a user’s eye under different intensities of light to allow the system to track the gaze of the user more accurately.

Regarding claim 2 Sarkar and Hansen teaches everything above (see claim 1). In addition Sarkar teaches wherein the scanning mirror is further configured to change the direction of the light by controlling to change a direction in which the light is projected from the light source toward the eye region along at least one of a longitudinal straight line, a transverse straight line, or a Lissajous curve. It should be noted that, when using continuous two-dimensional paths through scan region 122 (e.g., Lissajous patterns and rhodonea curves), the timing of the maxima in electrical signal 704 reveals information about the x and y position of cornea 124. [Sarkar para 0136]

Regarding claim 3 Sarkar teaches a wearable device comprising: a light source module comprising a light source and a scanning mirror an eye-tracking system that is suitable for mounting on the frame of a pair of eye glasses. The system includes a laser, a two-dimensional scanning mirror, [Sarkar para 0068], the light source configured to provide light toward an eye region of a user and the scanning mirror configured to control to change a direction of the light from the light source at intervals of a predetermined time period the scanning mirror includes an optical element that converts the input signal into a light pattern, such a dot or cross, on the eye [Sarkar para 0019] When input signal 116 is aligned with this point, the angular positions of scanner 202 within transmit module 102 are indicative of the location of this point of maximum reflection within scan region 122, which is indicative of the corneal vector for the eye. [Sarkar para 0048]; 
Sarkar does not explicitly teach but Hansen teaches a dynamic vision sensor (DVS) camera module configured to generate an image based on a variation in an amount of light reflected from the eye region of the user; The image can be recorded with a camera, e.g. a video camera of the CCD type such as a so-called web-camera which is frequently preinstalled in a laptop computer. The speed of the camera must be sufficiently high to capture movements of the reflective object such as the eyeball of a human being. Other types of cameras, Dynamic Vision Sensors (DVS) or 2D sensors or 3D sensors (see e.g. http://siliconretina.ini.uzh.ch) can also be used, mutatis mutandis. In case a conventional camera is used, a sequence of images is output, i.e. a sequence of frames of pixel intensity values. In case a Dynamic Vision Sensor is used, a sequence of (2D) events representing changes in intensity is output. [Hansen para 0019] and 
he method comprises processing the image to compute an image feature such as a position or circumference of the user's pupil or iris/limbus in the image [Hansen para 0019]

Sarkar discloses a system for tracking eye location is disclosed. Systems in accordance with the present invention include a scanner for sweeping a first optical signal across the surface of an eye, a detector for detecting a second optical signal reflected from the eye, and a detection circuit for determining a maximum intensity in the second optical signal. In operation, the scanner sweeps the first optical signal over the surface of the eye while the detection circuitry determines a plurality of intensity maxima in the second optical signal. The time between the intensity maxima during the sweep is indicative of the location of the cornea within the eye surface
Hansen discloses a method of filtering glints by processing an image of a user's cornea to obtain coordinates of desired glints from a configuration of light sources, comprising processing an image, in a first image space, of a user's cornea to determine coordinates of respective multiple positions of glints; and iteratively: selecting from the coordinates a first and a second set of coordinates; computing from the first set of coordinates a transformation that transforms the first set of coordinates into first coordinates of a predetermined spatial configuration; and testing whether the transformation transforms also the second set into positions that match second positions of the predetermined configuration. The coordinates of the desired glints are selected as those first and second sets which are transformed into coordinates that 
Prior to the effective date of the invention, it would have been obvious to one of skill in the art to combine the teachings of Sarkar and Hansen.   Hansen improves Sarkar’s eye tracking system by using sensors and cameras which can take images of the surface of a user’s eye under different intensities of light to allow the system to track the gaze of the user more accurately.

Regarding claim 4 Sarkar and Hansen teaches everything above (see claim 1). In addition Hansen teaches wherein the processor the image extract 203 illustrates a result after image processing of an image acquired from the camera 101 to identify an eye or eye section. [Hansen para 0075] is further configured to detect a movement of the cornea region by using a plurality of images consecutively generated by the DVS camera module based on variations in an amount of light reflected from one or more points of the eye region. Other types of cameras, Dynamic Vision Sensors (DVS) or 2D sensors or 3D sensors (see e.g. http://siliconretina.ini.uzh.ch) can also be used, mutatis mutandis. In case a conventional camera is used, a sequence of images is output, i.e. a sequence of frames of pixel intensity values. In case a Dynamic Vision Sensor is used, a sequence of (2D) events representing changes in intensity is output. [Hansen para 0019]

Regarding claim 5 Sarkar and Hansen teaches everything above (see claim 4). In addition Hansen teaches wherein the processor is further configured to track a change in a position of the detected cornea region based on the plurality of images consecutively generated by the DVS camera module. the image can be recorded with a camera, e.g. a video camera of the CCD type such as a so-called web-camera which is frequently preinstalled in a laptop computer. The speed of the camera must be sufficiently high to capture movements of the reflective object such as the eyeball of a human being. … [Hansen para 0019];

Regarding claim 6 Sarkar and Hansen teaches everything above (see claim 3). In addition Sarkar teaches wherein the processor is further configured to detect a pupil region of the user from the image, based on the detected cornea region. estimating the corneal vector of the eye based on the location of the surface feature. For the purposes of this Specification, including the appended claims, the “corneal vector” of an eye is defined as the gaze direction of the eye, which is indicated by a vector extending outward perpendicularly from the center of the pupil of an eye. [Sarkar para 0042]

Regarding claim 7 Sarkar and Hansen teaches everything above (see claim 3). In addition Hansen teaches wherein the processor is further configured to filter a peripheral region outside the cornea region from the image based on the detected cornea region. The filtering method in itself can also be used as a method to detect an eye. Then, when a match is found, the eye is determined to be at or about the position of the glints that transformed successfully. Subsequently, the position of those glints can be used as a starting point in the image for an algorithm that computes an image feature that represents the user's pupil, such as a position or circumference of the user's pupil  [Hansen para 0043]

Regarding claim 8 Sarkar and Hansen teaches everything above (see claim 6). In addition Hansen teaches wherein the processor is further configured to: store a position of the detected pupil region in a memory, and based on a change in the position of the detected pupil region, update the position of the detected pupil region and store the updated position in the memory. a first image, a first set of coordinates and a second set of coordinates, which are tested to transform into positions that match positions of the predetermined configuration, are stored; then, for a subsequently recorded image, the first and second set of coordinates are used as starting points for finding a subsequent set of first and second coordinates of glints located within the closest distance to the starting points. [Hansen para 0045]

Regarding claim 9 Sarkar and Hansen teaches everything above (see claim 8). In addition Hansen teaches wherein the processor is further configured to, based on the pupil region not being detected in the image, estimate a current position of the pupil region, based on the position of the pupil region stored in the memory. Thereby locations of glints in a first image can be used as an educated guess of where the glints are located in a second image recorded later. This can reduce the computational effort. This, however, presumes that the images are recorded at close points in time since the human eye moves relatively quickly. [Hansen para 0046]

Regarding claim 10 Sarkar and Hansen teaches everything above (see claim 6). In addition Hansen teaches wherein the processor is further configured to: determine a direction of a view of the eye based on a position of the cornea region and the position of the pupil region, The direction of regard or gaze direction is computed e.g. as the so-called optical axis or the so-called visual axis. The optical axis is the line connecting the pupil centre, cornea centre and the eyeball centre. The line connecting the fovea and the centre of the cornea is the visual axis. [Hansen para 0048] and 
store the position of the cornea region, the position of the pupil region, and the determined direction of the view in a memory. the method proceeds to step 407 where coordinates of desired glints i.e. the glints from the predetermined configuration, are stored in memory. Subsequently, the image I, an extracted image thereof or extracted features are transformed to the second image space using H(i). In step 408 a position of regard or direction of regard is computed. The result thereof may be stored in a memory accessible for another hardware system or a software application or conveyed thereto in another way known in the art. [Hansen para 0092]

ther types of cameras, Dynamic Vision Sensors (DVS) or 2D sensors or 3D sensors (see e.g. http://siliconretina.ini.uzh.ch) can also be used, mutatis mutandis. In case a conventional camera is used, a sequence of images is output, i.e. a sequence of frames of pixel intensity values. In case a Dynamic Vision Sensor is used, a sequence of (2D) events representing changes in intensity is output. [Hansen para 0019]

Regarding claim 12 Sarkar teaches a method of operating a wearable device, the method comprising: providing light from a light source toward an eye region of a user while changing a direction of the light at intervals of a predetermined time period by using a scanning mirror an eye-tracking system that is suitable for mounting on the frame of a pair of eye glasses. The system includes a laser, a two-dimensional scanning mirror, [Sarkar para 0068], the scanning mirror includes an optical element that converts the input signal into a light pattern, such a dot or cross, on the eye [Sarkar para 0019] When input signal 116 is aligned with this point, the angular positions of scanner 202 within transmit module 102 are indicative of the location of this point of maximum reflection within scan region 122, which is indicative of the corneal vector for the eye. [Sarkar para 0048]; and 
Sarkar does not explicitly teach but Hansen teaches generating an image by using a dynamic vision sensor (DVS) camera module, based on a variation in an The image can be recorded with a camera, e.g. a video camera of the CCD type such as a so-called web-camera which is frequently preinstalled in a laptop computer. The speed of the camera must be sufficiently high to capture movements of the reflective object such as the eyeball of a human being. Other types of cameras, Dynamic Vision Sensors (DVS) or 2D sensors or 3D sensors (see e.g. http://siliconretina.ini.uzh.ch) can also be used, mutatis mutandis. In case a conventional camera is used, a sequence of images is output, i.e. a sequence of frames of pixel intensity values. In case a Dynamic Vision Sensor is used, a sequence of (2D) events representing changes in intensity is output. [Hansen para 0019]

Sarkar discloses a system for tracking eye location is disclosed. Systems in accordance with the present invention include a scanner for sweeping a first optical signal across the surface of an eye, a detector for detecting a second optical signal reflected from the eye, and a detection circuit for determining a maximum intensity in the second optical signal. In operation, the scanner sweeps the first optical signal over the surface of the eye while the detection circuitry determines a plurality of intensity maxima in the second optical signal. The time between the intensity maxima during the sweep is indicative of the location of the cornea within the eye surface
Hansen discloses a method of filtering glints by processing an image of a user's cornea to obtain coordinates of desired glints from a configuration of light sources, comprising processing an image, in a first image space, of a user's cornea to determine 
Prior to the effective date of the invention, it would have been obvious to one of skill in the art to combine the teachings of Sarkar and Hansen.   Hansen improves Sarkar’s eye tracking system by using sensors and cameras which can take images of the surface of a user’s eye under different intensities of light to allow the system to track the gaze of the user more accurately.

Regarding claim 13 Sarkar and Hansen teaches everything above (see claim 12). In addition Hansen teaches further comprising detecting a boundary point of a cornea region of an eye of the user from the image. the method comprises processing the image to compute an image feature such as a position or circumference of the user's pupil or iris/limbus in the image [Hansen para 0019]

Regarding claim 14 Sarkar and Hansen teaches everything above (see claim 13). In addition Hansen teaches further comprising detecting a movement of the cornea region by using a plurality of images consecutively generated by the DVS camera module based on variations in an amount of light reflected from one or more points of the eye region. Other types of cameras, Dynamic Vision Sensors (DVS) or 2D sensors or 3D sensors (see e.g. http://siliconretina.ini.uzh.ch) can also be used, mutatis mutandis. In case a conventional camera is used, a sequence of images is output, i.e. a sequence of frames of pixel intensity values. In case a Dynamic Vision Sensor is used, a sequence of (2D) events representing changes in intensity is output. [Hansen para 0019]

Regarding claim 15 Sarkar and Hansen teaches everything above (see claim 14). In addition Hansen teaches further comprising tracking a change in a position of the detected cornea region, based on the plurality of images consecutively generated by the DVS camera module. the image can be recorded with a camera, e.g. a video camera of the CCD type such as a so-called web-camera which is frequently preinstalled in a laptop computer. The speed of the camera must be sufficiently high to capture movements of the reflective object such as the eyeball of a human being. … [Hansen para 0019];

Regarding claim 16 Sarkar and Hansen teaches everything above (see claim 13). In addition Sarkar teaches further comprising detecting a pupil region of the user from the  estimating the corneal vector of the eye based on the location of the surface feature. For the purposes of this Specification, including the appended claims, the “corneal vector” of an eye is defined as the gaze direction of the eye, which is indicated by a vector extending outward perpendicularly from the center of the pupil of an eye. [Sarkar para 0042]

Regarding claim 17 Sarkar and Hansen teaches everything above (see claim 16). In addition Hansen teaches further comprising: storing a position of the detected pupil region in a memory; and based on a change in the position of the detected pupil region, updating the position of the detected pupil region and storing the updated position in the memory. a first image, a first set of coordinates and a second set of coordinates, which are tested to transform into positions that match positions of the predetermined configuration, are stored; then, for a subsequently recorded image, the first and second set of coordinates are used as starting points for finding a subsequent set of first and second coordinates of glints located within the closest distance to the starting points. [Hansen para 0045]

Regarding claim 18 Sarkar and Hansen teaches everything above (see claim 17). In addition Hansen teaches further comprising, based on the pupil region not being detected from the image, estimating a current position of the pupil region, based on the position of the pupil region stored in the memory. . Thereby locations of glints in a first image can be used as an educated guess of where the glints are located in a second image recorded later. This can reduce the computational effort. This, however, presumes that the images are recorded at close points in time since the human eye moves relatively quickly. [Hansen para 0046]

Regarding claim 19 Sarkar and Hansen teaches everything above (see claim 17). In addition Hansen teaches further comprising: determining a direction of a view of the eye, based on a position of the cornea region and the position of the pupil region, The direction of regard or gaze direction is computed e.g. as the so-called optical axis or the so-called visual axis. The optical axis is the line connecting the pupil centre, cornea centre and the eyeball centre. The line connecting the fovea and the centre of the cornea is the visual axis. [Hansen para 0048] and storing the positions of the cornea region and the pupil region and the determined direction of the view in the memory. the method proceeds to step 407 where coordinates of desired glints i.e. the glints from the predetermined configuration, are stored in memory. Subsequently, the image I, an extracted image thereof or extracted features are transformed to the second image space using H(i). In step 408 a position of regard or direction of regard is computed. The result thereof may be stored in a memory accessible for another hardware system or a software application or conveyed thereto in another way known in the art. [Hansen para 0092]

Regarding claim 20 Sarkar and Hansen teaches everything above (see claim 13). In addition Hansen teaches further comprising filtering a peripheral region outside the cornea region from the image based on the detected cornea region. The filtering method in itself can also be used as a method to detect an eye. Then, when a match is found, the eye is determined to be at or about the position of the glints that transformed successfully. Subsequently, the position of those glints can be used as a starting point in the image for an algorithm that computes an image feature that represents the user's pupil, such as a position or circumference of the user's pupil  [Hansen para 0043]

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ROBERT J MICHAUD/Examiner, Art Unit 2694